DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 4-15, and 17-21 are currently pending. Claims 9, 14, 17, 18, 20, and 21 have been amended. Claims 3, 9, 11, 17, 20, and 21 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 24 February 2021.
Claim Objections
Claims 9-11, 17, 20, and 21 are objected to because of the following informalities:
“a characteristic” in line 2 of claim 9 should read “at least one characteristic” because the characteristic is recited as at least one of a physiological characteristic of the user, behavioral characteristic of the user, and an environmental characteristic of the environment proximate to the user
“a sensor signal” in line 3 of claim 9 should read “at least one sensor signal”
“the sensor signal” in line 2 of claim 10 should read “the at least one sensor signal”
“the characteristic” in line 2 of claim 11 should read “the at least one characteristic”
“one of a location of the hazard” in line 2 of claim 17 should read “a location of the hazard”
“a characteristic” in lines 1-2 of claim 20 should read “at least one characteristic”
“the characteristic” in line 2 of claim 20 should read “the at least one characteristic”
“the detected characteristic” in line 6 of claim 20 should read “the at least one detected characteristic”
“one of a location of the hazard” in lines 10-11 of claim 21 should read “a location of the hazard”

Allowable Subject Matter
The following is a statement for reasons for the indication of allowable subject matter:
Regarding claims 1 and 21, none of the prior art suggests, either alone or in combination, a beach, not worn of carried by the user, adapted to detect a hazard and generate a beacon signal based on the detected hazard, wherein a fall risk value is determined based on the beach signal with a controller as the user approaches the hazard, in combination with the other claimed elements.
Regarding claim 14, none of the prior art suggests, either alone or in combination, determining a fall risk value based on a beacon signal with a controller as the user approaches the hazard, in combination with the other claimed elements.
Claims 9-11, 17, and 20 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claims 1, 2, 4-8, 12-15, 18, and 19 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791







/ETSUB D BERHANU/Primary Examiner, Art Unit 3791